DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/171618 A 1 herein D1.
Claim 1, D1 discloses an apparatus (Fig. 1: "M2M gateway") comprising: 
a network-facing interface (Fig. 1: -> interface to M2M Authentication server") to receive a control frame (Fig. 4 -> authentication response is a control message); multiple device-facing interfaces to respectively communicate with multiple devices (Fig. 1: interfaces to the "M2M devices"); and 
a disaggregator arranged between the network-facing interface and the multiple device-facing interfaces to generate a plurality of control frames responsive to the received control frame (Fig. 4, S408, p.12, l.20ff.: "In block 408, the gateway sends to each device a corresponding server- generated authentication response (IDi, P\, T\) or (IDi, AELi, P'i, T\) from the response set." -> disaggregation of one response set to several responses), a respective one of the plurality of generated control frames comprising an address of a respective one of the multiple devices ( "ID( is the device ID ) and a datum processed from data of the received control frame (Fig.3, step 308, Fig. 4, S408: -> M2M gateway individual response to the M2M devices is processed from the data of the response set received from the M2M Authentication Server)".

Claim 3, D1 discloses the apparatus of claim 1. D1 discloses wherein the disaggregator is a functional portion of an aggregator/disaggregator, which aggregator/disaggregator to generate a data frame responsive to a plurality of data frames received from the multiple devices (Fig. 4: 403), the generated data frame comprising a respective sense datum processed from each of the plurality of received data frames (Fig. 4: 408).

Claim 4, as analyzed with respect to the limitations as discussed in claim 1.

Claim 5, D1 discloses the apparatus of claim 4. D1 discloses wherein the aggregator comprises a data storage and a timer and wherein the aggregator stores the respective datum of the plurality of received data frames at the data storage for a time duration indicated by the timer before generating the data frame (Fig. 3, p. 9, last paragraph: "In block 303, aggregation may take place after a preconfigured time interval has elapsed, or after receiving authentication messages from all devices in the network, or after receiving a certain number of authentication messages, or upon satisfaction of other criteria, or combinations thereof").

Claim 7, as analyzed with respect to the limitations as discussed claim 3.

Claim 8, as analyzed with respect to the limitations as discussed in claim 1. 

Claim 9, D1 discloses the method of claim 8. D1 discloses parsing the data of the received control frame into the respective datum of the plurality of generated control frames (Fig. 4: server and gateway communications thus headers and addresses).

Claim 10, D1 discloses the method of claim 8. D1 discloses addressing the respective one of the plurality of generated control frames to the respective device (Fig. 4: server and gateway communications thus headers and addresses).

Claim 11, D1 discloses the method of claim 8. D1 discloses generating a respective header for the respective one of the plurality of generated control frames (Fig. 4: server and gateway communications thus headers and addresses).

Claim 12, as analyzed with respect to the limitations as discussed in claim 3.

Claim 13, as analyzed with respect to the limitations as discussed in claim 1.
Claim 14, as analyzed with respect to the limitations as discussed in claim 9.
Claim 15, as analyzed with respect to the limitations as discussed in claim 10.
Claim 16, as analyzed with respect to the limitations as discussed in claim 11.

Claim 17, D1 discloses the method of claim 16. D1 discloses wherein the generated header includes information indicative of an order of the respective data from the plurality of received data frames in the generated data frame (Fig. 4: IDs of the M2M devices).

Claim 18, as analyzed with respect to the limitations as discussed in claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of US 9 973 314 B2 herein D3.
Claim 2, D1 discloses the apparatus of claim 1. D1 may not explicitly disclose wherein the plurality of generated control frames are Ethernet frames and wherein the received control frame is an Ethernet frame.
D3 discloses wherein the plurality of generated control frames are Ethernet frames and wherein the received control frame is an Ethernet frame (col 3: 44 – col 4: 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify <primary (in view of etc if required)> to <(include, modify, blah blah) (few words or cited words)> as taught by <(secondary)> so as to <motivation>.

Claim 6, as analyzed with respect to the limitations as discussed in claim 2.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011/101032 A1 - The present invention faces the issues of communicating Machine-To-Machine Devices with Machine-To-Machine Servers for remote control of said Machine-To-Machine Devices (4al - 4a9) through public telecommunication networks and, in particular, where the number of Machine-To-Machine Devices is very high and the information transmitted for each Machine-To-Machine Device is very low in terms of volume and frequency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468